PER CURIAM.
The claimant was injured in November or December 1996. The employer paid some of his medical expenses for treatment received in January 1997. The claimant initiated this workers compensation proceeding April 1, 1999. When an employer has paid some medical expenses, claims for other medical expenses prescribe three years after the last payment of any medical expenses by the employer. La. R.S. 23:1209.C; Boquet v. Tetra Technologies, Inc., 2002-1634 (La.02/25/03), 839 So.2d 13, 15, 17-18. The claimant instituted this workers compensation proceeding less than three years after January 1997, so, as to claims for medical expenses only, the claim is not prescribed.
Accordingly, the judgment of the trial court sustaining the exception of prescription is reversed as to medical expense claims and this ease is remanded for further proceedings.
REVERSED AND REMANDED.